DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1025, 1030, and 1035 in figure 10 and 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the sixth coating" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0261291 (Gardner, III).
Regarding claim 1, Gardner discloses a lighting assembly, comprising: a lightbulb (fig. 1A-D, element 12); a sleeve (fig. 1A-D, element 13); a motor assembly (‘The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43); a power source (inherent in the use of a motor); a first state (‘None, … of the various WT materials can be selected by the apparatus, to allow the primary UV radiation’ abstract); a second state (‘…one, … to allow … any individual transformed radiation,’ abstract); 
wherein the lightbulb emits ultra violet ("UV") radiation (fig. 1A-D, element 17);
the sleeve converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P 38); is circumferentially positioned about the lightbulb (fig. 1A-D); is rotatably coupled to the lightbulb via the motor assembly (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43);
the motor assembly is mechanically coupled to the sleeve (inherent in the motor assembly rotating the sleeve); selectively rotates the sleeve about the lightbulb and thereby positions the lighting assembly in the first state or the second state (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43);
in the first state, the lighting assembly emits UV radiation towards a surface (‘A portion of the WT filter 13 has a UV transparent section, i.e. neither WT materials 14 and 14a are present, to allow the primary UV radiation 17 to be emitted from the radiation exit port 15 in a preferred direction 20.’ P 43); and in the second state, the lighting assembly emits visible light towards the surface (‘A WT material selection mechanism is provided to select which portion, if any, of the WT materials 14, 24, 34, and 44, (note that 14, 24, 34, and 44 denote the series of 14, 14a, 14b, etc, 24, 24a, etc. as applicable in this specification) is positioned between the primary UV radiation sources 12 and the radiation exit port 15 of the apparatus 11A, 11B; 21A, 21B, 31A, 31B, 41A and 41B.’ P 40, and ‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Gardner does not specifically disclose a control circuit communicatively coupled to the power source, the lightbulb, and the motor assembly. However, the use of control circuits is very common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include a control circuit and couple it to each of those elements to automate the process of selecting the filter material and switching the lightbulb on and off.
Regarding claim 2, Gardner discloses the lighting assembly of claim 1, wherein the sleeve comprises a slit; and the slit longitudinally traverses the sleeve (fig. 1D, element 55); in the first state, the motor assembly orients the slit towards the surface and thereby directs UV radiation emissions towards the surface (‘wherein a portion of the cylindrical WT filter 13 has a void, exit port, or slit 55, to allow unfiltered and untransformed primary UV radiation 17 to be emitted from the exit port 15.’ P 44); and in the second state, the motor assembly orients the slit away from the surface, which thereby directs UV radiation emissions away from the surface and simultaneously directs visible light towards the surface (‘A WT material selection mechanism is provided to select which portion, if any, of the WT materials … is positioned between the primary UV radiation sources 12 and the radiation exit port 15 of the apparatus’ P 40).
Regarding claim 3, Gardner discloses the lighting assembly of claim 2, wherein the lightbulb is cylindrically shaped (fig. 1A-D, element 12).
Regarding claim 4, Gardner discloses the lighting assembly of claim 3, wherein the sleeve comprises: a first end; a second end; a first surface; a second surface (fig. 1A-D, element 13 is a hollow cylinder which has two ends and inner and outer surfaces).
Gardner does not disclose the motor assembly is mechanically coupled to one or more of the first end and the second end.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the coupling at one or more of the ends because the desired axis of rotation is along the line from end to end.
Regarding claim 5, Gardner discloses the claimed invention except it does not say or show whether the slit traverses the sleeve from the first end to the second end.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the slit traverse the entire length of the sleeve so that the least possible amount of light is lost.
Regarding claim 6, Gardner discloses the lighting assembly of claim 5, wherein the sleeve comprises a first coating (fig. 1H & 1G, showing the transforming material 14 coated on the inner and outer sides, respectively, of the sleeve 13); and the coating converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Regarding claim 7, Gardner discloses the lighting assembly of claim 6, wherein the first coating comprises a phosphor (‘any of a wide variety of WT materials (including but not limited to: phosphors, QDOTS.RTM., or band pass filters), can be used in this invention without departing from the teaching.’ P 36).
Regarding claim 10, Gardner discloses Gardner discloses a lighting assembly, comprising: a lightbulb (fig. 1A-D, element 12); a sleeve (fig. 1A-D, element 13); a motor assembly (‘The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43); a power source (inherent in the use of a motor); a first state (‘None, … of the various WT materials can be selected by the apparatus, to allow the primary UV radiation’ abstract); a second state (‘…one, … to allow … any individual transformed radiation,’ abstract);
wherein the lightbulb emits ultra violet ("UV") radiation (fig. 1A-D, element 17);
the sleeve converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P 38); is circumferentially positioned about the lightbulb (fig. 1A-D); is rotatably coupled to the lightbulb via the motor assembly (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43); comprises a slit the longitudinally traverse the sleeve (fig. 1D, element 15)
the motor assembly is mechanically coupled to the sleeve (inherent in the motor assembly rotating the sleeve); selectively rotates the sleeve about the lightbulb and thereby positions the lighting assembly in the first state or the second state (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43);
in the first state, the lighting assembly emits UV radiation towards a surface (‘A portion of the WT filter 13 has a UV transparent section, i.e. neither WT materials 14 and 14a are present, to allow the primary UV radiation 17 to be emitted from the radiation exit port 15 in a preferred direction 20.’ P 43); and in the second state, the lighting assembly emits visible light towards the surface (‘A WT material selection mechanism is provided to select which portion, if any, of the WT materials 14, 24, 34, and 44, (note that 14, 24, 34, and 44 denote the series of 14, 14a, 14b, etc, 24, 24a, etc. as applicable in this specification) is positioned between the primary UV radiation sources 12 and the radiation exit port 15 of the apparatus 11A, 11B; 21A, 21B, 31A, 31B, 41A and 41B.’ P 40, and ‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Gardner does not specifically disclose a control circuit communicatively coupled to the power source, the lightbulb, and the motor assembly. However, the use of control circuits is very common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include a control circuit and couple it to each of those elements to automate the process of selecting the filter material and switching the lightbulb on and off.
Regarding claim 11, Gardner discloses the lighting assembly of claim 10, wherein the lightbulb is cylindrically shaped (fig. 1A-D, element 12).
Regarding claim 12, Gardner discloses the lighting assembly of claim 11, wherein the sleeve comprises: a first end; a second end; a first surface; a second wherein the sleeve comprises: a first end; a second end; a first surface; a second surface (fig. 1A-D, element 13 is a hollow cylinder which has two ends and inner and outer surfaces).
Gardner does not disclose the motor assembly is mechanically coupled to one or more of the first end and the second end.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the coupling at one or more of the ends because the desired axis of rotation is along the line from end to end.
Regarding claim 13, Gardner discloses the lighting assembly of claim 12, wherein the sleeve comprises a fifth coating (fig. 1H & 1G, showing the transforming material 14 coated on the inner and outer sides, respectively, of the sleeve 13); the fifth coating comprises a phosphor (‘any of a wide variety of WT materials (including but not limited to: phosphors, QDOTS.RTM., or band pass filters), can be used in this invention without departing from the teaching.’ P 36); and converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Regarding claim 16, Gardner discloses Gardner discloses a lighting assembly, comprising: a lightbulb (fig. 1A-D, element 12); a sleeve (fig. 1A-D, element 13); a motor assembly (‘The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43); a power source (inherent in the use of a motor); a first state (‘None, … of the various WT materials can be selected by the apparatus, to allow the primary UV radiation’ abstract); a second state (‘…one, … to allow … any individual transformed radiation,’ abstract);
wherein the lightbulb emits ultra violet and visible light (‘Examples include, although are not limited to: light emitting diodes (LED's), lasers, electric arcs, xenon lamps/bulbs, excimer lamps/bulbs, and mercury vapor tubes/amps of low, medium and high pressures, etc. as would be understood by those skilled in the art.’ P 35);
the sleeve converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P 38); is circumferentially positioned about the lightbulb (fig. 1A-D); is rotatably coupled to the lightbulb via the motor assembly (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43);
the motor assembly is mechanically coupled to the sleeve (inherent in the motor assembly rotating the sleeve); selectively rotates the sleeve about the lightbulb and thereby positions the lighting assembly in the first state or the second state (‘Arrows show the relative rotational motion 16 of the cylindrical WT filter 13 about the primary UV radiation source 12. The relative motion may be imparted in a variety of means such as by electric motors, stepper motors, an electromagnetic plunger and pawl device, an air motor, etc.’ P 43);
in the first state, the lighting assembly emits UV radiation towards a surface (‘A portion of the WT filter 13 has a UV transparent section, i.e. neither WT materials 14 and 14a are present, to allow the primary UV radiation 17 to be emitted from the radiation exit port 15 in a preferred direction 20.’ P 43); and in the second state, the lighting assembly emits visible light towards the surface (‘A WT material selection mechanism is provided to select which portion, if any, of the WT materials 14, 24, 34, and 44, (note that 14, 24, 34, and 44 denote the series of 14, 14a, 14b, etc, 24, 24a, etc. as applicable in this specification) is positioned between the primary UV radiation sources 12 and the radiation exit port 15 of the apparatus 11A, 11B; 21A, 21B, 31A, 31B, 41A and 41B.’ P 40, and ‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Gardner does not specifically disclose a control circuit communicatively coupled to the power source, the lightbulb, and the motor assembly, or that the motor assembly is electronically connected to the lightbulb. However, the use of control circuits is very common in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to include a control circuit and couple it to each of those elements to automate the process of selecting the filter material and switching the lightbulb on and off.  It would further have been obvious to electronically connect the motor assembly to coordinate the powering on and off of these elements.
Regarding claim 17, Gardner discloses the lighting assembly of claim 16, wherein the lightbulb is cylindrically shaped (fig. 1A-D, element 12); and the sleeve is tubular shaped (fig. 1A-D, element 13).
Regarding claim 18, Gardner discloses the lighting assembly of claim 17, wherein the sleeve comprises: a first end; a second end; a first surface; a second wherein the sleeve comprises: a first end; a second end; a first surface; a second surface (fig. 1A-D, element 13 is a hollow cylinder which has two ends and inner and outer surfaces).
Gardner does not disclose the motor assembly is mechanically coupled to one or more of the first end and the second end.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the coupling at one or more of the ends because the desired axis of rotation is along the line from end to end.
Regarding claim 19, Gardner discloses the lighting assembly of claim 18, wherein the sleeve comprises a seventh coating (fig. 1H & 1G, showing the transforming material 14 coated on the inner and outer sides, respectively, of the sleeve 13); and the seventh coating is longitudinally positioned on half of the sleeve (embodiments shown cover less than half the sleeve, with multiple coatings, but simplifying to two coatings that each over half or a single coating over half is an obvious modification if fewer wavelengths are desired); extends from the first end to the second end (fig. 1C); comprises a phosphor (‘any of a wide variety of WT materials (including but not limited to: phosphors, QDOTS.RTM., or band pass filters), can be used in this invention without departing from the teaching.’ P 36); and converts UV radiation to visible light (‘It should be further understood that the WT materials can be chosen to transform the primary UV radiation into UV A, UV B, or UV C radiation, visible white light, visible colored light, invisible infrared radiation and any combinations thereof.’ P38).
Claim(s) 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner as applied to claims 13 & 19 above, and further in view of US 2003/9976028 (Nieda et al.).
Regarding claim 14, Gardner discloses the claimed invention except for lightbulb comprises a fourth coating; and the fourth coating converts UV radiation to visible light.  Nieda et al. discloses a UV light bulb with a phosphor coating that converts UV light to visible light along a portion of the lightbulb (fig. 9, element 16).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Gardner to include the additional coating of Nieda et al. so that UV light could be more effectively converted to visible light in the second state, while still allowing for non-converted light to be emitted in the first state.
Regarding claim 20, Gardner discloses the claimed invention except for wherein the lightbulb comprises a sixth coating; the sixth coating converts UV radiation to visible light; is present in the form of a strip that is longitudinally positioned on the lightbulb; in the first state, the motor assembly rotates the sleeve to orient the seventh coating oblique or perpendicular to the sixth coating and thereby form a second slit through which UV radiation emits towards the surface; and in the second state, the motor assembly rotates the sleeve to orient the seventh coating co-planar to the sixth coating in a non-overlapping manner and thereby directs visible light towards the surface, because this would more effectively transform the ultraviolet light into visible light in the second state.
Nieda et al. discloses a UV light bulb with a phosphor coating that converts UV light to visible light along a portion of the lightbulb and is present in the form of a strip that is longitudinally positioned on the lightbulb (fig. 9, element 16).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Gardner to include the additional coating of Nieda et al. and to rotate the sleeve to orient the seventh coating oblique or perpendicular to the sixth coating and thereby form a second slit through which UV radiation emits towards the surface; and in the second state, the motor assembly rotates the sleeve to orient the seventh coating co-planar to the sixth coating in a non-overlapping manner and thereby directs visible light towards the surface.
Allowable Subject Matter
Claims 8-9 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the lighting assembly of claim 7, wherein the sleeve comprises a first sleeve portion and a second sleeve portion; the first sleeve portion and the second sleeve portion are each circumferentially positioned about the lightbulb; the first sleeve portion and the second sleeve portion each convert UV to visible light the first sleeve portion is circumferentially smaller compared to the second sleeve portion; the first sleeve portion is coupled to the motor assembly; the second sleeve portion is mechanically coupled to the motor assembly; the motor assembly holds the first sleeve stationary and circumferentially rotates the second sleeve portion about the lightbulb; in the first state, the motor assembly orients the slit to not overlap the first sleeve portion and thereby directs UV radiation towards the surface; and in the second state, the motor assembly orients the slit to overlap the first sleeve portion and thereby directs UV radiation emissions away from the surface and simultaneously directs visible light towards the surface.
The closest prior arts of record are US 2006/0261291 (Gardner, III) and US 9,360,195 (Goeckel et al.).  Gardner discloses the lighting assembly of claim 7, and further discloses an embodiment with first and second elements for converting UV to visible light, which can be oriented in different states to direct UV radiation toward a surface or direct visible light toward the surface (fig. 2I and 2J).  That embodiment uses planar filters rather than sleeves, though modifying the sleeve embodiment to use two sleeves in the same manner would be simple.  However, Gardner would not direct the UV emissions away from the surface when the slit overlaps with the other sleeve, because the reflector and housing configuration only allow light to be emitted in one direction.
Goeckel al. discloses a lighting assembly comprising a light source with a rotating sleeve which comprises a first sleeve portion and a second sleeve portion; the first sleeve portion and the second sleeve portion are each circumferentially positioned about the lightbulb; the first sleeve portion is coupled to the rotation mechanism; the second sleeve portion is mechanically coupled to the rotation mechanism; the rotation mechanism holds the first sleeve stationary and circumferentially rotates the second sleeve portion about the lightbulb (fig. 6 & 7).  Goeckel et al. rotates the slit to overlap with different portions of the second sleeve to emit light in different directions, but does not include a coating to convert UV to visible light and further does not have a first sleeve portion smaller compared to the second sleeve portion.  In fact, both sleeves fully surround the lightbulb, so there is no orientation such that the slit does not overlap the first sleeve.
Regarding claim 15, the prior art of record does not disclose the lighting assembly of claim 14, wherein the fourth coating is in the form of stripes; the stripes asymmetrically cover the light bulb; in the first state, the motor assembly orients the slit to not overlap the fourth coating and thereby directs UV radiation emissions towards a surface; and in the second state, the motor assembly orients the slit to overlap the sixth coating and thereby directs UV radiation emissions away from the surface and simultaneously directs visible light towards the surface.
The closest prior arts of record are US 2006/0261291 (Gardner, III) and US 2003/9976028 (Nieda et al.).  Gardner in view of Nieda et al. discloses the lighting assembly of claim 14, wherein in the first state, the motor assembly orients the slit to not overlap the fourth coating and thereby directs UV radiation emissions towards a surface; and in the second state, the motor assembly orients the slit to overlap the sixth coating and thereby directs visible light towards the surface. However, the fourth coating of Nieda et al. does not take the form of stripes, and no prior art of record discloses a phosphor coating with asymmetrical stripes.  Furthermore, Gardner would not direct the UV emissions away from the surface when the slit overlaps with the coating, because the reflector and housing configuration only allow light to be emitted in one direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881